i

   

IN THE UNITED STATES DISTRICT COURT
IN AND FOR EASTERN DISTRICT OF WISCONSIN

Case No. 19-C-0985

Judge: Stadtmueller
Kevin: Michael: Boon-Bey,

oumiepeimebeem A Minor Child,
entcubdeiegseee, A Minor Child,
nie, A Minor Child,
LS cS. 4 Minor Child,
ee meee A Minor Child,

Plaintiffs, oSBs Fe
aS be
v. + & pa
ei ow aes
; m= o foS2
Audrey Skwierawski, Bo an
Ryan Sanson, co U =S3
Defendants. 2 » se <=
/ n—- =

».

 

JOINT PRELIMINARY PRETRIAL CONFERENCE REPORT

y BRIEF STATEMENT OF CLAIM

1. The Plaintiffs, Kevin: Michael: Boon-Bey and his five (5) minor children, bring

this court action against State Juvenile Court Judge Audrey Skwierawski and
State Assistant District Attorney Ryan Sanson.

2. The Plaintiff, Kevin: Michael: Boon-Bey, is competent to testify and being over

the age of 21 years, makes special appearance, In Propria Persona in the

immediate case.

3. The minor children of the immediate case are the subjects of state juvenile court
proceedings.
4. The Plaintiff, Kevin: Michael: Boon-Bey, is free and original inhabitant, a living

Man, ‘within’ and of the House of El’s, Bey’s, and Ali’s with dominion over the

 

land/soil (Amexem/America), a non-resident Alien to the Corporate United

Case 2:19-cv-00985-JPS Filed 09/03/19 Page 1of9 Document 13
 

ae

 

States, an Indigenous Choctaw/ Washitaw Muur/ Moor (Moorish American
National), an Asiatic Man of the Asiatic Race, an original Natural Physical Man,
a Creation of the Almighty God’s (Allah), Under the Almighty God’s
(Elohim/Allah) Authority and subject only to his laws.

The minor children’s race has been inappropriately recorded in the court cases
for family members as being “Black” and/or African American. The Boon-Bey
family members are not “Black” and/or African American. They are not negroes
and/ér African American. The children, as well as their father as previously
stated, ait of the Choctaw Musgokee Yamassee Nation, Indigenous Washitaw
Muur/Moors.

On July 3, 2019, the father, Kevin Michael Boon-Bey, filed a “Motion to
Transfer Jurisdiction and Dismiss” the cases in the Milwaukee County Court —
VRP Youth & Family Justice Center to transfer these actions to the Choctaw
Musgokee Yamassee Nation Tribal Court, Issuing Authority R0033X3 —
SG08261975000111976, c/o 48999 212" West, Lancaster, California 93536, and
to dismiss the state court proceedings pursuant to the Indian Child Welfare Act,
25 U.S.C. § 1911(b), pursuant to the United Nations Declaration on the Rights of
Indigenous Peoples (UNDRIP 2007), pursuant to the Treaty Of Savannah 1733,
pursuant to the Treaty Of Camp Holmes 1835, and pursuant to the organic
agreements of the Declaration of Independence, 1776; the Bill of Rights, 1789 &
R1791; the Northwest Ordinance, 1787; the Articles of Association, 1774; the
U.S. Constitution, Article VI, 1787; the Articles of Confederation, 1778 &
R1781; the U.S./Morocco Treaty of Peace and Friendship, 1786; the
U.S./Morocco Treaty of Peace and Friendship, 1836; The Wisconsin State
Constitution; and the Maxims of Equity.

Furthermore, the Milwaukee County Court - VRP Youth & Family Justice
Center ordering a competency evaluation with the results of the competency
evaluation being used in the lower court is a violation of Kevin Michael Boon-
Bey’s constitutional rights. Anything he might say in the competency evaluation

could be used against him in court.

Case 2:19-cv-00985-JPS Filed 09/03/19 Page 2 of 9 Document 13
a)

 

 

8. The Indian Child Welfare Act does not require the parent who is a tribal member

 

and who makes a motion to transfer jurisdiction in state court to submit to a

competency evaluation.
I. RELATED CASES

Kevin Michael Boon-Bey petitioned the Court to transfer the following court
cases filed in Milwaukee County Circuit Court - VRP Youth & Family Justice
Center to the Choctaw Musgokee Yamassee Nation Tribal Court, Issuing Authority
R0033X3 — SG08261975000111976, c/o 48999 212" West, Lancaster, California
93536, and to dismiss the state court proceeding pursuant to the Indian Child
Welfare Act, 25 U.S.C. § 1911(b):

A. Milwaukee County Case Number , ade DA Case Number
2018MJ002870 - In the Interest of A Minor Child;

B. Milwaukee County Case Number 20 8JC001022, DA Case Number
2018MJ002871 - In the Interest of A Minor Child;

C. Milwaukee County Case Number 2018JC001023, DA Case Number
2018MJ002872 - In the Interest of , A Minor Child;

D. Milwaukee County Case Number 2018JC001020, DA Case Number
2018MJ002869 - a A Minor Child; and

E. Milwaukee County Case Number 201 a. DA Case Number
2018MJ002873 - In the Interest of , A Minor Child.

Il. MATERIAL FACTUAL AND LEGAL ISSUES FOR TRIAL

 

As a Moorish American National and pursuant to Rule 21 of the Federal
Criminal Procedure, pursuant to the Indian Child Welfare Act, 25 U.S.C. § 1911(b),
pursuant to the United Nations Declaration on the Rights of Indigenous Peoples
(UNDRIP 2007), pursuant to the Treaty Of Savannah 1733, pursuant to the Treaty
Of Camp Holmes 1835, and pursuant to the organic agreements of the Declaration of
Independence, 1776; the Bill of Rights, 1789 & R1791; the Northwest Ordinance,

Case 2:19-cv-00985-JPS Filed 09/03/19 Page 3 o0f9 Document 13
   

 

1787; the Articles of Association, 1774; the U.S. Constitution, Article VI, 1787; the
Articles of Confederation, 1778 & R1781; the U.S./Morocco Treaty of Peace and
Friendship, 1786; the U.S./Morocco Treaty of Peace and Friendship, 1836; The
Wisconsin State Constitution; and the Maxims of Equity — these protections should
have protected the entire family, keeping the family intact. These protections are to
give this Court the opportunity to make a lawful determination of the matter,
avoiding victimization as described in Rule 60 of the Federal Rules of Criminal
Procedure.

Instead, the lower court ignored Rule 21 of the Federal Criminal Procedure,
ignored the organic documents which are identified above and exhibited as Exhibits
M-1 through M-14 of the Verified Complaint of the immediate case, and ignored
the Indian Child Welfare Act, falsely charged and falsely convicted both parents,
ignored (disregarded) my status as a Moorish American National, and seized the free
and original inhabitant, Kevin: Michael: Boon-Bey, a living Man, an Indigenous
Choctaw/ Washitaw Muur/ Moor. This seizuré-of both parents, wrongly
incarcerating them, victimizes all the children of Kevin: Michael: Boon-Bey,
separating them from their parents, a violation of Rule 60 of the Federal Rules of

Criminal Procedure.

/f
in

This victimization process of wrongfully detaining the undersigned is already

ee

underway, moving the undersigned toward the perceived threat made from the bench

of the lower court. * i
The Milwaukee County Circuit Court fails to comply with or refuses to
comply with the Indian Child Welfare Act with regard to Mr. Boon-Bey’s children
in spite of the law stating, “Tribes have sole authority to determine their own
membership. The state court may not substitute its own determination.” However,
this complaint is not just about the lower court violating the Indian Child Welfare
Act. It is also about those in official capacities at the Milwaukee County Circuit
Court, Judge Skwierawski and Assistant District Attorney Ryan Sanson, abridging
Kevin Michael Boon-Bey constitutional rights and that of his children. This

Case 2:19-cv-00985-JPS Filed 09/03/19 Page 4of9 Document 13
   

 

complaint also encompasses the original organic agreements, which includes several
treaties, made between the United States and my people, the Choctaw Musgokee
Yamassee Nation. The strategy of the lower court is malicious and treasonous in
that the judge in the lower court is warring with the supreme law of the land by
abridging of Mr. Boon-Bey’s unalienable rights. (See Jn re Sawyer, 124 U.S. 200
[1888] — “If a judge does not fully comply with the Constitution, then his orders are
void.”; Marbury v. Madison, 5 U.S. 137 — “The courts of the United States are bound
to take notice of the constitution.”; Smith v. O’Grady, Warden, 312 U.S. 329, 61S
Ct 572; 85 L Ed 85, Mooney v. Holohan, 294 U.S. 103, 113 — “That Constitution is
the supreme law of the land,” and [binds] “Upon the state courts, equally with the
courts of the Union, rests the obligation to guard and enforce every right secured by
that Constitution.”). It is an abridgement of not only my family’s constitutional
rights, but also a violation of humanitarian rights (a violation of the United Nations
Declaration on the Rights of Indigenous Peoples (UNDRIP 2007).

The Indigenous Choctaw Musgokee Yamassee Nation / Washitaw Muur/
Moor occupied this land called the United States long before the U.S. Department of
Indian Affairs was formed. How can the Milwaukee County Circuit Court constrict
the Indigenous Choctaw Musgokee Yamassee Nation / Washitaw Muur/ Moor to a
registry of the U.S. Department of Indian Affairs, even though the Choctaw’s appear
in their website list of tribes? It is my understanding that the only tribes who are
listed with the Bureau of Indian Affairs are those tribes who have applied for
“gaming” licenses (for the operation of casinos) or tribes that are receiving a stipend
(funds) from the United States government. The Chata/Choctaw Musgokee
Yamassee Nation has chosen not to engage in “gaming” nor to receive stipends from
the United States government. The Chata/Choctaw Musgokee Yamassee Nation is
independent and self-regulating, belonging to other independent and self-regulating

tribes forming confederations with each other.

Case 2:19-cv-00985-JPS Filed 09/03/19 Page 5of9 Document 13
 

= Zz =

IV. CONCLUSION

 

The undersigned objects to the Joint Preliminary Pretrial Conference Report
submitted by the Assistant Attorney General, David C. Rice. If given the opportunity, I can
refine and provide a more complete Preliminary Pretrial Conference Report. Incarceration

makes it very difficult to do a more complete job.

Meanwhile, as victims, my children are suffering. This Court should intervene and
prevent the prosecution and separation of the family from taking place because of his being
of the Indigenous Choctaw Musgokee Yamassee Nation / Washitaw Muur/ Moor. Again,
“Tribes have sole authority to determine their own membership. The state court may not
substitute its own determination.” (See the National Council of Juvenile and Family Court
Judges (NCJFCJ) - Indian Child Welfare Act Judicial Benchbook, Indian Child Welfare Act
(ICWA) Basics, page 5). As a direct result of the Defendants’ gross negligence, the
Plaintiffs have suffered undue stress, duress, and mental anguish for loss of security, breach
of privacy, fraud, kidnapping of children, organized crime, and trespass by the Defendants.
The Plaintiffs reserve the right to amend the immediate complaint at any time. The Plaintiffs
assert that the Defendants will not be able to provide proof and prove such claims, and thus

Plaintiffs utter this request for relief.
The following is requested of this Court:

1. This Honorable Court shall order the lower court to transfer the Milwaukee County
Court — VRP Youth & Family Justice Center court cases “In The Interest Of” the
children of Mr. Boon-Bey to the Choctaw Musgokee Yamassee Nation Tribal Court,
Issuing Authority R0033X3 — SG08261975000111976, c/o 48999 212" West,
Lancaster, California 93536, and to dismiss the state court proceedings pursuant to the
Indian Child Welfare Act, 25 U.S.C. § 1911(b), pursuant to the United Nations
Declaration on the Rights of Indigenous Peoples (UNDRIP 2007), pursuant to the
Treaty Of Savannah 1733, pursuant to the Treaty Of Camp Holmes 1835, and pursuant
to the organic agreements of the Declaration of Independence, 1776; the Bill of Rights,
1789 & R1791; the Northwest Ordinance, 1787; the Articles of Association, 1774; the
U.S. Constitution, Article VI, 1787; the Articles of Confederation, 1778 & R1781; the
U.S./Morocco Treaty of Peace and Friendship, 1786; the U.S./Morocco Treaty of Peace
and Friendship, 1836; The Wisconsin State Constitution; and the Maxims of Equity.

Case 2:19-cv-00985-JPS Filed 09/03/19 Page 6of9 Document 13
 

 

This Honorable Court shall order the lower court to transfer the Milwaukee County
Court — VRP Youth & Family Justice Center court cases “In The Interest Of” the
children of Mr. Boon-Bey to the Choctaw Musgokee Yamassee Nation Tribal Court all
documents related to the court cases of Mr. Boon-Bey’s children in order to properly
adjudicate each court case.

The Defendant will be forever stopped from prosecuting or attempting to prosecute the
Plaintiffs, returning all property of the Plaintiffs.

The Defendants will remit payment yet to be determined by federal statute to the
Plaintiffs.

This Honorable Court shall order the lower court to correctly recognize and
acknowledge the heritage and identity of Kevin Michael Boon-Bey and his children as
being of the Choctaw Musgokee Yamassee Nation, Indigenous Washitaw Muur/Moors
and correct the lower court record accordingly.

This Honorable Court shall order the lower court to stay the prosecution in its cases.
All hearings in the lower court shall be stayed, and all court-ordered office visits with
Justice Point shall be stayed.

This Honorable Court shall order the lower court to immediately release both parents of
the children, Kevin Michael Boon-Bey and Felicia J. Boon, from the Milwaukee
County Jail while a final determination of this Court is made for the immediate case and
for Case Number 19-C-1006.

If this case goes to trial, I want a jury to hear my case.

ALL CASE LAW MENTIONED WITHIN THIS DOCUMENT IS USED AS PRINCIPLE OF LAW
ONLY. ALL STATUTES ARE USED AS PRINCIPLE OF LAW ONLY: IT IS ONLY USED TO

SHOW THE INTENT OF THE LEGISLATURE,

UNDER PENALTIES OF PERJURY the undersigned, the free and original inhabitant,
Kevin: Michael: Boon-Bey, a living Man, ‘within’ and of the House of El’s, Bey’s, and Ali’s with

 

dominion over the land/soil (Amexem/America), a non-resident Alien to the Corporate United

States, an Indigenous Choctaw/ Washitaw Muur/ Moor (Moorish American National), an Asiatic

Man of the Asiatic Race, an original Natural Physical Man, a Creation of the Almighty God’s
(Allah), Under the Almighty God’s (Elohim/Allah) Authority and subject only to his laws, declares
that he provided a copy hereof to be placed forwarded via US Mail to:

Case 2:19-cv-00985-JPS Filed 09/03/19 Page 7 of 9 Document 13
 

a

 

Assistant Attorney General David C. Rice
Wisconsin Department of Justice

Post Office Box 7857

Madison, Wisconsin 53707-7857

Signed this 30" day of August, 2019.

Case 2:19-cv-00985-JPS Filed 09/03/19 Page 8 of9 Document 13

 
Natural Born Moo

     

By Kevin: Michael: Boon-Bey, Moor
c/o Milwaukee County Jail
c/o Milwaukee, Wisconsin

NOTICE: Using a notary on this document does not identify me as a fiction nor classify me as
fictitious entity nor does it constitute any adhesion or any Hidden contracts, nor does it alter my
Status in any manner as a Living Breathing Man, BEing Live, BEing Liveing, BEing Aware. The
purpose for notary is verification and identification only of a Living Man.

STATE OF WISCONSIN )
) SS:
COUNTY OF MILWAUKEE )

BEFORE ME personally appeared Kevin: Michael: Boon-Bey who, being by me first duly sworn
and personally known to me or identified in accordance with Wisconsin law, executed the foregoing
in my presence the date last hereinabove appearing.

Signed this 34 _ day of Aravs 2019.
a le seal:

Notary Public ee
DAA AK Yotwiant

Notary Public Printed Name

i< pe Yee
Date Commission Expires

LM

 

 

Case 2:19-cv-00985-JPS Filed 09/03/19 Page 9of9 Document 13
